            Case: 1:18-cv-07657 Document #: 1-1 Filed: 11/19/18 Page 1 of 1 PageID #:8

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 67.173.69.78

ISP: Comcast Cable Communications Management, LLC
Physical Location: Chicago, IL



Hit Date UTC          File Hash                                          Title
09/30/2018 19:47:15   12416ABA009E6AA0717DBC1725B00FB4E24C38CC           Inside Millas Sexy Body

09/30/2018 19:42:24   B0568AF726BB427E985A22547A58E850DA404BD8           Surprise Sex For Three

09/30/2018 19:40:45   7DB1A69CAE7C25AF8FAC948845DBFC985AE65CC3           Sex With Gymnasts

09/30/2018 19:33:40   484FA88462A4177609A2F12E412BA1436F7316F3           Teach Me About Sex

09/30/2018 19:26:55   DD1A21ACF87BED6A1FAC861C068905DF45CE265C My First Video Is A Threesome

09/30/2018 19:23:08   30B17A3987B1D97811CF83649C5650A9317D2089           Fashion Model Bikini Lesbians

09/30/2018 19:10:49   B84D89B496749C0AFBDB2EDE3A1701AFBEFB7BA9 Everybody Plays Three Ways

09/30/2018 19:09:46   12E419563557B90693A31B45D5034D3DE39522D4           Sexy Movies Cum Inside

09/30/2018 19:06:08   E5C78C734F02C09CF522386C609A75189513EAD4           Blowjob or Blowfish

08/18/2018 03:07:36   20A039A64E910878FD45098BFD2F4D3848C2C384           Sunset Love

08/18/2018 02:01:42   AF249462B1863A8930BB7938F45EB62688C9CC2D           Moving Day Sex

08/18/2018 01:48:00   F64575E3211F34A4AF52BC05950A7511B180ACC4           Lust At First Sight

08/18/2018 01:45:25   64543C72681411D76A22BA9D85DE003071FF53ED           Lingerie Birthday Surprise

08/18/2018 01:40:01   C76B78F847DACF96BADE83D961E682EC73D941EE           Your Luckiest Night

08/18/2018 01:30:44   27E955743A676CCB05D14BCFDA8FB51AFB2B2734           The Morning After

08/18/2018 01:30:27   9813E1636AC496680E1120A32C18480590EFD2B0           Threeway Strip Poker

08/18/2018 01:11:17   7F82BD81B5ABABB4B01B41EA0F35B8A93F8BC7C6           Summertime Sex

08/18/2018 01:07:52   6E44CBAF75F83C7E75FCCEB7F9C30AADC5A433B0           Young 18 Year Old Couple in Hot Summer
                                                                         Sex

08/18/2018 01:06:59   562280E9FA64F2F664289D871584662E554B3FFB           Two Gentlemen and A Lady


Total Statutory Claims Against Defendant: 19




                                                  EXHIBIT A
NIL952
